Citation Nr: 1313132	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  12-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to payment from the "Filipino Veterans Equity Compensation Fund" (FVEC).




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The appellant contends that he had active service during World War II in the Philippine Commonwealth Army from December 1942 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to payment from the "Filipino Veterans Equity Compensation Fund," on the basis that valid military service in the U.S. Armed Forces had not been established.  A notice of disagreement was received in February 2011, a statement of the case was issued in December 2011, and a substantive appeal was received in January 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are not met.  
38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of any service.  Id.  However, nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.  Id.

Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who-(1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F.3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id.

The appellant contends that he is entitled to VA benefits due to service in the Philippine Commonwealth Army during World War II.  Specifically, in his March 2009 claim, he checked boxes to indicate service in the Philippine Commonwealth Army.  He indicated that he served in the 23rd  Military Company in the USAFFE from May 1945 to December 1946.  The appellant did not check service in the recognized guerilla or the New Philippine Scouts.  

In support of his claimed service, the appellant submitted copies of the following: a birth certificate from the Office of the Municipal Civil Registrar in the Republic of the Philippines; copies of identifications; a document entitled, "Notice of Award Old Age Pension (Veteran/Surviving Spouse);" a document from the Commonwealth of the Philippines Philippine Army; and a certificate from the Military Police Training School.  He attached these documents to the completed VA Form 21-4138 (CF), Statement in Support of Claim (Filipino Veterans Equity Compensation Fund).  

The information from the appellant's submissions was used to initiate a formal request from the National Personnel Records Center (NPRC) to certify his claimed service as qualifying for the benefits sought.  The January 2010 reply from the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board is aware that the appellant did not indicate he had service in the recognized guerrillas; however, the NPRC still addressed such service.

Thereafter, the appellant submitted additional documentation in an attempt to corroborate his claimed service and eligibility for the claimed benefits.  He submitted the following: a copy of the certificate from the Military Police Training School; a February 2011 certificate from the General Headquarters of the Armed Forces of the Philippines; a February 2011 letter certifying the appellant was a veteran of the Philippine Revolution/World War II; a December 1946 clearance slip; a January 1947 letter certifying the appellant had not received a whistle and flashlight; a March 1986 document indicating the appellant served from May 1945 to December 1946; a December 1949 affidavit from a first lieutenant, who certified the appellant had honorable service; a November 1947 document with "Restricted" typed at the top of the document, indicating the appellant was honorably discharged; a separate document indicating the appellant was honorably discharged; a December 1946 "Turn In Slip," which certified the items the appellant had turned in at service discharge; a December 1946 certification that the appellant was inducted as a civilian volunteer; a November 1946 document with the words "Special Orders," demonstrating the appellant was honorably discharged; and copies of previously submitted documents.   

In October 2011, based on the new documents, the RO again sought verification from the NPRC in accordance with Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  In December 2011, the NPRC again certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

During the course of this appeal, the appellant has submitted the above-discussed documents attempting to identify himself as a member of the Commonwealth Army.  However, two NPRC responses all show that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The Board notes that, in aggregate, the RO's verification requests have included copies of all documentary evidence submitted by the appellant in this case.  The most recent October 2011 NPRC re-certification of the negative finding reflects consideration of all of the documentation submitted by the appellant in this case.  

Based upon the NPRC's finding and the law applicable to this case, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  The Board notes that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro, 2 Vet. App. at 532.  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the appellant's claim must be denied as a matter of law.

The Board acknowledges the appellant's contentions that he is entitled to this one-time payment.  However, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria, 118 F.3d at 749.  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro, 2 Vet. App. at 532.  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F.3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded based upon the appellant's lack of qualified service; therefore, legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis, 6 Vet. App. 426.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


